tcmemo_2013_143 united_states tax_court james j faylor petitioner v commissioner of internal revenue respondent docket no filed date dana c bradford iii for petitioner dennis richard onnen for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a deduction for alimony paid greater than the amount respondent allowed and whether petitioner is liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner was a resident of nebraska at the time the petition was filed petitioner and mary faylor separated in date on date ms faylor filed a motion for temporary support in the district_court of douglas county nebraska divorce court thereafter benjamin m belmont ms faylor’s attorney and dana c bradford petitioner’s attorney exchanged correspondence regarding the terms of a temporary support agreement as described below on date mr belmont sent a letter to mr bradford proposing that petitioner pay dollar_figure per month in temporary support so that ms faylor could maintain the household on date mr bradford sent a letter in reply proposing that petitioner pay dollar_figure per month and requesting that petitioner and unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all amounts have been rounded to the nearest dollar ms faylor’s daughter’s tuition be paid from a separate trust account on date mr bradford sent a letter to mr belmont proposing temporary support of dollar_figure per month and requesting that mr belmont draft a proposed temporary support order on date while the parties were still discussing the terms of a temporary support order petitioner began making monthly transfers of dollar_figure to a joint checking account he shared with ms faylor petitioner made the transfers believing that ms faylor would withdraw the money from the joint account on date mr belmont sent mr bradford a proposed temporary support order setting the amount of temporary support at dollar_figure per month on date mr bradford sent mr belmont a revised proposed temporary support order which added a paragraph specifying monthly bills that ms faylor would pay and a paragraph regarding their daughter’s tuition on date mr belmont sent mr bradford a letter rejecting the revised proposed temporary support order mr belmont stated that it was unnecessary to include the monthly bills that ms faylor would pay because she would continue to pay the expenses set out in her financial affidavit and that it was unnecessary to include a paragraph regarding the daughter’s tuition on date mr bradford sent mr belmont a letter stating that if the financial affidavit covered certain expenses he would recommend using that portion of mr belmont’s proposed temporary order mr bradford also stated that if ms faylor agreed to include the paragraph regarding tuition he thought they would have a deal neither petitioner nor ms faylor signed either of the two proposed temporary support orders even though there was no temporary support order in place petitioner continued making the monthly dollar_figure transfers into the joint account through date on date the divorce court entered a decree of dissolution of marriage divorce decree dissolving petitioner and ms faylor’s marriage the divorce decree awarded alimony to ms faylor of dollar_figure a month for months and then dollar_figure a month for months thereafter petitioner timely filed a form_1040 u s individual_income_tax_return in which he claimed a deduction of dollar_figure for alimony paid of that amount dollar_figure represents payments petitioner made to ms faylor pursuant to the divorce decree the remaining dollar_figure which respondent disallowed represents the transfers to the joint account that petitioner made before the divorce decree opinion i alimony payments alimony or separate_maintenance payments as defined in sec_71 are includible in the gross_income of the recipient and deductible by an individual payor in the year paid see sec_71 sec_215 sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse respondent argues that petitioner is not entitled to deduct the dollar_figure he transferred to the joint account because the transfers to the joint checking account were not payments in cash the dollar_figure was not paid under_a_divorce_or_separation_instrument and petitioner has not satisfied sec_71 we focus our inquiry on whether ms faylor received the dollar_figure under_a_divorce_or_separation_instrument sec_71 defines the term divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse petitioner concedes that the deposits he made to the joint account were not paid under a decree however he argues that the letters between mr bradford and mr belmont constituted a meeting of the minds forming the basis of a written_separation_agreement between him and ms faylor under sec_71 the term written_separation_agreement is not defined in the code the applicable regulations or in the legislative_history 79_tc_340 keegan v commissioner tcmemo_1997_359 a written_separation_agreement has been interpreted to require a clear statement in written form memorializing the terms of support between the parties see jacklin v commissioner t c pincite 59_tc_97 letters which do not show a meeting of the minds between the parties cannot collectively constitute a written_separation_agreement see 84_tc_809 aff’d without published opinion 800_f2d_260 4th cir 59_tc_846 ewell v commissioner tcmemo_1996_253 mercurio v commissioner tcmemo_1995_312 harlow v commissioner tcmemo_1984_393 greenfield v commissioner tcmemo_1978_386 in date mr bradford and mr belmont exchanged letters proposing differing temporary support amounts and terms in date they exchanged drafts of proposed temporary support orders however they did not agree to each others’ drafts and neither petitioner nor ms faylor signed either of the drafts the facts in this case are similar to those in nemeth v commissioner tcmemo_1982_646 in nemeth after the taxpayer and his spouse separated their divorce attorneys began negotiating the terms of a temporary support agreement the taxpayer’s attorney sent the spouse’s attorney a letter stating that the taxpayer and his spouse had agreed to temporary support of dollar_figure per month and proposing certain terms and conditions under which that amount might decrease the spouse’s attorney sent a letter in reply stating that those terms were not acceptable and proposing a higher amount of temporary support we held that the correspondence between the attorneys did not establish the existence of a written_separation_agreement we find that the letters between mr bradford and mr belmont like those exchanged by the divorce attorneys in nemeth do not establish the existence of a written_separation_agreement the letters show there was no meeting of the minds between petitioner and ms faylor see levanthal v commissioner tcmemo_2000_92 furthermore ms faylor and mr belmont both credibly testified at trial that petitioner and ms faylor did not come to an agreement ms faylor credibly testified that she did not sign either of the proposed temporary support orders because she did not agree to all of the terms mr belmont credibly testified that he had discussed with mr bradford the amount and terms of the temporary support but a complete agreement was not reached we find that ms faylor did not receive the dollar_figure under_a_divorce_or_separation_instrument see sec_71 accordingly petitioner is not entitled to deduct the dollar_figure as alimony see hart v commissioner tcmemo_1997_11 aff’d without published opinion 135_f3d_764 3d cir in the light of our holding we need not address respondent’s other arguments ii accuracy-related_penalty respondent determined that petitioner is liable for a sec_6662 accuracy-related_penalty for pursuant to sec_6662 and b a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 the burden of production is on respondent to produce evidence that it is appropriate to impose the relevant penalty see sec_7491 116_tc_438 the notice_of_deficiency indicates that petitioner should have reported a tax of dollar_figure on his tax_return petitioner reported dollar_figure petitioner understated his tax_liability by dollar_figure which exceeds both dollar_figure and of the tax required to be shown on his return see sec_6662 therefore respondent has met his burden of production the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite we find that petitioner had reasonable_cause for the position taken on his return and acted in good_faith petitioner mistakenly believed that he was entitled to deduct the dollar_figure he transferred before the divorce decree as alimony although we ultimately disagreed with petitioner it was reasonable for him to believe the money he transferred while negotiating a temporary support order was alimony see sec_1_6664-4 income_tax regs stating that a honest mistake of law may indicate reasonable_cause and good_faith to reflect the foregoing decision will be entered for respondent with respect to the deficiency in income_tax and for petitioner with respect to the accuracy-related_penalty under sec_6662
